                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

JULIE A. SMITH,                                   )
                                                  )
                             Plaintiff,           )
                                                  )
            v.                                    )                Case No. 18-cv-2340-CM-KGS
                                                  )
KANSAS PUBLIC EMPLOYEES                           )
RETIREMENT SYSTEM,                                )
                                                  )
                             Defendant.           )

                                      MEMORANDUM AND ORDER

            This matter comes before the court upon Plaintiff’s Motion to Quash Subpoenas and for

Protective Order with Incorporated Suggestions in Support (ECF No. 27). Plaintiff contends that

defendant’s subpoenas to her current employer, a former coworker, and her medical providers

are overbroad and unduly invasive. Defendant contends that the types of records it seeks are

common and appropriate in an employment discrimination case and that plaintiff’s actions

necessitated the use of subpoenas.1 For the reasons set forth below, plaintiff’s motion is granted

in part and denied in part.

I. Factual and Procedural Background

            Plaintiff filed her complaint against defendant on June 25, 2018.2 In her complaint,

plaintiff alleges she began suffering from a medical condition that interfered with her work with

defendant.3 Plaintiff alleges five counts against defendant, including disparate treatment and



1
 Kan. Public Employees Retirement System’s Response to Pl.’s Mot. to Quash and for Protective Order, ECF No.
31.

2
    Pl. Compl., ECF No. 1.

3
    Id. at 3.
retaliation, in violation of the Americans with Disabilities Act (ADA),4 the Age Discrimination

in Employment Act of 1967(ADEA),5 and the Family Medical Leave Act (FMLA).6 Plaintiff

seeks compensatory and punitive damages among other remedies for her ADA retaliation claim.

On November 12, 2018, plaintiff moved this court for leave to amend her complaint to more

fully brief her ADEA complaint and to remove certain claims for damages.7 On March 13, 2019,

the court granted plaintiff’s motion.8

           On November 29, 2018, defendant served nine subpoenas for documents and information

to non-parties connected to plaintiff.9 Defendant seeks all employment and personnel

information and records concerning plaintiff from plaintiff’s current employer, DeMarche

Associates, Inc.10 Defendant further seeks all documents sent to, received from, referring to or

otherwise regarding plaintiff from 2013 to the present from plaintiff’s coworker, Don Leonard.11



4
    42 U.S.C. § 12101 et seq.

5
    29 U.S.C. § 621 et seq.

6
    29 U.S.C. § 2601 et seq.

7
    Pl.’s Mot. for Leave to Amend Compl., ECF No. 22.

8
    Mem. and Order, ECF No. 59.

9
    Notice of Subpoenas, Exs. 1-9, ECF No. 26-1 to 26-9.

10
     Id., ECF No. 26-1. The subpoena’s exact demand is:

           All employment and personnel information and records which you may have in your care, custody and control
           concerning the employment of Julie A. Smith from 2013 to present, including but not limited to, applications
           for employment, records, notes and emails (or other communications) regarding the status of Ms. Smith's
           application for employment, resume, interview, offers of employment, salary and benefit negotiations, start
           date, attendance, wages, bonuses, hours worked, performance evaluations, counseling, discipline, FMLA,
           accommodations, physical or mental health, employment at KPERS, reason for leaving employment at
           KPERS, KPERS employees, litigation against KPERS; and the job description for the position held by Ms.
           Smith.

11
     Notice of Subpoenas, ECF No. 26-2. The subpoena’s exact demand is:


                                                           2
Plaintiff worked with Leonard both at the defendant organization and at her current place of

employment, and plaintiff has previously carpooled to and from work with Leonard. Defendant

further seeks medical records from plaintiff’s medical providers.12

II. Discussion

           Plaintiff asserts that the subpoenas are both overly broad and unduly invasive of

plaintiff’s privacy rights. Plaintiff further argues the subpoenas seek cumulative discovery and

the information may be obtained by less intrusive means. Defendant responds by arguing the

subpoenas are narrowly tailored to plaintiff’s claim and seek non-privileged information.

Furthermore, defendant argues plaintiff created the need to use subpoenas in the first place.

           a. Legal Standards

           Two Federal Rules of Civil Procedure govern plaintiff’s motion related to subpoenas to

non-parties. Fed. R. Civ. P. 45 governs the issuance of subpoenas to non-parties. Fed. R. Civ. P.


           All documents (emails, text messages, instant messages, Facebook or other social media messages, notes,
           voicemails, etc.) sent to, received from, referring to or otherwise regarding Julie A. Smith from 2013 to the
           present, including, but not limited to, her employment at KPERS, her job performance at KPERS, commuting
           to KPERS (with or without you), KPERS' telecommuting and other policies and procedures, her requests for
           FMLA while working at KPERS, her requests for accommodations while working at KPERS, her requests
           for time off while working at KPERS, her reason(s) for leaving employment at KPERS, communicating to
           her your reason(s) for leaving KPERS, her communication and/or interactions with KPERS employees, her
           opinions about KPERS employees, her complaints about her supervisors at KPERS, any allegations of
           discrimination or retaliation made by her regarding her employment at KPERS, her decision to hire an
           attorney regarding her employment with KPERS, her litigation against KPERS, any requests to testify on her
           behalf, her physical or mental health, social meetings/events with her, her family members, job
           openings/alternative employment for her, her search for employment, job offers made to her, her reason(s)
           for applying for employment with DeMarche, your role in assisting her in obtaining employment at
           DeMarche, and her reason(s) for accepting employment with DeMarche.

12
     Notice of Subpoenas, ECF No. 26-3-9. The subpoenas all demand the following:

           [A]ll medical & billing records re treatment of Julie A. Smith including, but not limited to, history reports,
           lab tests & results, consultation reports, progress notes, diagnostic reports, itemized billing ledgers,
           correspondence with Ms. Smith or her representatives & any and all other records re Ms. Smith’s physical or
           psychological condition from 1/1/13 - 11/29/18[.]

The only exception is the subpoena to Madison Avenue Psychological Services, ECF No. 26-3, which seeks the
same records from 5/20/10 - 11/29/18.


                                                            3
45(d)(3)(A) requires the court to quash a subpoena when the subpoena requires disclosure of

privileged or other protected matter, if no exception or waiver applies, and when the subpoena

subjects a person to undue burden. Furthermore, “this court has long recognized that the scope of

discovery under a subpoena is the same as the scope of discovery under Rule 26(b) and Rule

34.”13 Fed. R. Civ. P 26(b) states that

           [p]arties may obtain discovery regarding any nonprivileged matter that is relevant
           to any party’s claim or defense and proportional to the needs of the case,
           considering the importance of the issues at state in the action, the amount in
           controversy, the parties' relative access to relevant information, the parties'
           resources, the importance of the discovery in resolving the issues, and whether the
           burden or expense of the proposed discovery outweighs its likely benefit.
           Information within this scope of discovery need not be admissible in evidence to
           be discoverable.

As such, the requested information must be nonprivileged, relevant, and proportional to

the needs of the case to be discoverable. Relevance during discovery is broad,14 and does

not mean the information obtained would necessarily be admitted at trial.15 If the party

seeking discovery meets its initial, minimal burden to demonstrate its request is relevant

on its face, the resisting party “must either demonstrate the discovery sought does not

come within the broad scope of relevance defined in Rule 26(b)(1), or that it is of such

marginal relevance that the potential harm caused by the discovery would outweigh the




13
   In re Syngenta AG MIR 162 Corn Litig., MDL No. 2591, No. 14-md-2591-JWL, 2017 WL 1106257, at *16 (D.
Kan. Mar. 24, 2017) (citing Schneider v. CitiMortgage, Inc., No. 13-4094, 2014 WL 4749181, at *2 (D. Kan. Sept.
24, 2014)); Martinelli v. Petland, Inc., No. 10-mc-407-RDR, 2010 WL 3947526, at *3 (D. Kan. Oct. 7, 2010)
(internal citations omitted); Martin v. Grp. 1 Realty, Inc., No. 12-2214-EFM-DJW, 2013 WL 3322318, at *2 (D.
Kan. July 1, 2013).

14
  See AKH Co., Inc. v. Universal Underwriters Ins. Co., 13-2003-JAR-KGG, 2015 WL 4523578, at *2 (D. Kan.
July 27, 2015); and Speed Trac Techs., Inc. v. Estes Exp. Lines, Inc., No. 08-212-KHV, 2008 WL 2309011 at *3 (D.
Kan. June 3, 2008).

15
     Fed. R. Civ. P. 26(b)(1).


                                                       4
presumption in favor of broad disclosure.”16 Conversely, when the relevancy of the

discovery request is not readily apparent on its face, the party seeking the discovery has

the burden to show the relevancy of the request.17

           With this legal framework in mind, the court now turns to the facts of this case.

           b. Standing

           Plaintiff argues that she has standing to challenge all nine of defendant’s subpoenas.

While defendant does not challenge plaintiff’s standing to move to quash the subpoenas,

standing is a threshold issue the court must consider. “A motion to quash a subpoena must be

made by the party to whom the subpoena is directed, except in circumstances in which a party

challenging the subpoena has a personal right or privilege with respect to the subject matter

requested in the subpoena.”18 A movant has a personal right with respect to his or her personnel

file and applications for employment.19 Furthermore, a movant has a personal right to privacy in

his or her medical records.20 Additionally, this court has found that a movant has a personal right

in the communications of nonparties when the subpoena specifically identifies the movant as a

subject or participant in the communications.21




16
  XPO Logistics Freight, Inc. v. YRC, Inc., No. 16-MC-224-CM-TJJ, 2016 WL 6996275, at *4 (D. Kan. Nov. 30,
2016) (citing Speed Trac, 2008 WL 2309011, at *3).

17
     McBride v. Medicalodges, Inc., 250 F.R.D 581, 586 (D. Kan. 2008).

18
  Scott v. Raudin McCormick, Inc., No. 08-4045-EFM, 2008 WL 11381380, at *4 (D. Kan. Oct. 27, 2008) (citing
Smith v. Midland Brake, Inc., 162 F.R.D. 683, 685 (D. Kan. 1995)).

19
     See Beach v. City of Olathe, No. 99-2210-GTV, 2001 WL 1098032, at *2 (D. Kan. Sept. 17, 2001).

20
     Carter v. Spirit Aerosystems, Inc., 16-1350-EFM-GEB, 2018 WL 6249991, at *2 (D. Kan. Nov. 29, 2018).

21
     See Holick v. Burkhart, No. 16-1188-JTM-KGG, 2017 WL 3723277, at *5-6 (D. Kan. Aug. 29, 2017).


                                                         5
           Here, plaintiff has standing to challenge all nine subpoenas. Defendant’s subpoena to

plaintiff’s current employer seeks personnel files and records related to her employment.

Furthermore, plaintiff has a demonstrable right of privacy in her medical records. Finally, the

defendant narrows the Don Leonard subpoena to only documents involving or regarding

plaintiff. Thus, plaintiff has standing to challenge the subpoena.

           c. Subpoena to Plaintiff’s Current Employer

           Plaintiff argues that the subpoena of her current employer produces an undue burden on

her, as the subpoena seeks private information, and the subpoena’s broad scope may lead to

harassment or embarrassment for plaintiff. Plaintiff notes that the request seeks “all employment

and personnel information and records . . . concerning employment of Julie A. Smith from 2013

to present.” Plaintiff further argues that the subpoena is over broad and seeks irrelevant

information, as her subsequent work history is not at issue in the case. Defendant responds by

arguing that employment records are not privileged. Defendant further argues that plaintiff’s

overbreadth and relevancy arguments are insufficient to quash the subpoena.

           Plaintiff’s privacy argument is unpersuasive. In general, personnel files, employment

records, and similar documents are not privileged and are routinely discoverable in civil

litigation.22 Likewise, simply because employment records may contain private or personal

information does not render them undiscoverable.23 Privacy concerns can and should be

addressed by making the information subject to a protective order limiting the parties’ use and




22
 Furr v. Ridgewood Surgery and Endoscopy Ctr., LLC, No. 14-1011-RDR, 2014 WL 6472885, at *3 (D. Kan.
Nov. 18, 2014).

23
     Id.


                                                   6
disclosure of the discovered, private information.24 None of the caselaw plaintiff cites support

plaintiff’s position that the subpoena must be quashed merely because it includes private

information. As plaintiff fails to establish that a privilege exists to require this court to quash

defendant’s subpoena, plaintiff’s privacy argument is unpersuasive.

           Plaintiff’s overbreadth and relevance arguments are likewise insufficient. In an

employment discrimination case, defendants carry the burden to show “that the plaintiff failed to

mitigate his or her damages.”25 Any information tending to demonstrate plaintiff’s efforts to

obtain or maintain similar employment can be relevant to defendant’s burden of proof at trial.26

Thus, subsequent employment records are facially relevant in an employment discrimination

case brought under ADEA.

           Plaintiff as the resisting party carries the burden to demonstrate that the discovery request

seeks documents beyond the scope of discovery or is disproportional with the harm done to the

resisting party. Plaintiff fails to demonstrate either. As defendant notes,27 none of the cases

plaintiff cites support plaintiff’s proposition that seeking employment records and personnel files

from a subsequent employer goes beyond the scope of discovery in an employment

discrimination case. Plaintiff cites to Maddow v. Procter & Gamble Co., Inc.,28 for the

proposition that only dates of employment, hours worked, and wage and benefits at subsequent



24
     Id.

25
     Leidel v. Ameripride Services, Inc., 276 F.Supp.2d 1138, 1143 (D. Kan. 2003).

26
  Parker v. Delmar Gardens of Lenexa, Inc., No. 16-2169-JWL-GEB, 2017 WL 1650757, at *6 (D. Kan. May 2,
2017).

27
  Kansas Public Employees Retirement System’s Resp. to Pl.’s Mot. to Quash and for Protective Order, ECF No.
31, at 6, n. 5.

28
     107 F.3d 846 (11th Cir. 1997).


                                                           7
employers is relevant to discovery, but Maddow merely agreed with a lower court decision that

income tax forms and attorney fee arrangements were discoverable. It did not indicate a

limitation on the scope of discovery in employment discrimination cases.

            Likewise, plaintiff’s reliance on Maxwell v. Health Center of Lake City, Inc.29 is

misplaced. Maxwell is a racial discrimination and retaliation case and involved subpoenas for

personnel records to the employee’s former employers.30 The Maxwell defendant sought these

records to find admissible evidence of the plaintiff’s work history, wage history, and other

relevant evidence.31 The Maxwell court determined that the blanket subpoena of the plaintiff’s

prior employers for the plaintiff’s employment records was overly broad and would only lead to

inadmissible character evidence, as prior work performance would not dictate the plaintiff’s

work at the defendant institution.32 Here, plaintiff fails to explain why Maxwell applies.

Defendant seeks records regarding subsequent employment, which courts in this district have

previously deemed relevant for the purpose of damages.33 Thus, Maxwell is not instructive in this

case.

            As defendant noted, this court has held even broader discovery requests related to

employment documents to be within the scope of discovery in an employment discrimination

case. In Parker v. Delmar Gardens of Lenexa, Inc.,34 the court analyzed multiple cases in this



29
     No. 5-cv-1056-J-32MCR, 2006 WL 1627020 (M.D. Fla Oct. 31, 2008).

30
     Id. at *1.

31
     Id. at *3.

32
     Id. at *3-4.

33
     2017 WL 1650757, at *4-6.

34
     Id.


                                                      8
jurisdiction in which subpoenas to current and former employers sought broad categories of

employment documentation and records.35 The Parker court noted that while these cases and

others in the district have recognized that subpoenas to current employers may present

opportunities for abuse, the broad scope of discovery generally weighs in favor of allowing the

subpoenas.36 Parker further recognized that any information tending to demonstrate plaintiff’s

“efforts to obtain or maintain similar employment appears relevant to [d]efendant’s burden” at

trial.37 Plaintiff’s mere claim that defendant’s subpoena is overbroad, irrelevant, and abusive is

not supported by the caselaw of the district or by plaintiff’s briefing. Thus, defendant’s subpoena

of plaintiff’s current employer is within the broad scope of discovery, and plaintiff’s motion to

quash is denied as to defendant’s subpoena to her current employer.

            d. Subpoena to Plaintiff’s Coworker

            Plaintiff next argues that defendant’s subpoena to her coworker, Don Leonard, is

overbroad. As an initial matter, the subpoena does not appear to seek information that is facially

relevant. Defendant argues that all of the categories of documents it seeks from Leonard are

relevant to the claims and defenses; however, the subpoena does not limit the demand for

production of documents to only the categories listed. Defendant seeks “[a]ll documents . . . sent

to, received from, referring to or otherwise regarding Julie A. Smith from 2013 to the present,

including, but not limited to . . .” The subpoena makes it clear Leonard is expected to review

every document, text message, social media post, sticky note, and any other form of document

produced since 2013 to the present to determine if they involve plaintiff in any fashion. As


35
     Id.

36
     Id. at *5.

37
     Id. at *6.


                                                    9
Leonard and plaintiff commuted to work together and have worked together for many years,

Leonard’s documents likely include irrelevant messages along with information potentially

relevant to this case. Defendants have failed to demonstrate why such a broad request is facially

relevant.

       The court recognizes that some of the categories defendant identified are facially relevant

to an employment discrimination case. However, the court fails to see how a request for

documents related to plaintiff’s family or documents related to social events with plaintiff are

facially relevant to a claim of employment discrimination. Fed. R. Civ. P. 45(d)(1) directs the

court to ensure that subpoenas avoid an undue burden on the person subject to the subpoena. In

this case, the court believes a less intrusive means of acquiring these documents would be

possible. The plaintiff’s motion to quash defendant’s subpoena to Don Leonard is granted. Based

on the text of the request, defendant seemingly could get many of the documents through the

plaintiff or some of the same information through a deposition of Leonard. Defendant is granted

leave to seek these documents through a less intrusive means, and the court will consider a more

narrowly tailored subpoena to Don Leonard focused on specific events, times, or topics relevant

to this case if a subpoena is necessary.

       e. Subpoena to Plaintiff’s Medical Service Providers

       Defendant’s subpoenas to plaintiff’s medical providers are within the broad scope of

discovery and proportional to the needs of this case. As a threshold matter, plaintiff has put her

medical condition at issue in this case, so defendant’s subpoenas for medical records are facially

relevant to the claims and defenses in the present matter. Therefore, plaintiff carries the burden

to demonstrate that the subpoenas go beyond the scope of discovery or are disproportionate to

the needs of the case. Here, plaintiff merely asserts that the subpoenas are broad in scope and



                                                 10
seek a vast amount of irrelevant material; however, plaintiff makes no effort to demonstrate that

the subpoenas actually seek or would otherwise produce irrelevant material. Plaintiff asserts that

her medical condition was related to her alleged discrimination at defendant organization, thus,

records from her doctor are relevant to the facts, claims, and defenses of this case. Plaintiff again

speculates without support that a “huge amount of material” irrelevant to the case will be

produced because of the subpoena. Without that showing, plaintiff’s assertions are mere

insufficient speculation. Therefore, plaintiff’s motion to quash subpoenas is denied as to the

medical providers.

       Accordingly,

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Quash Subpoenas and for

Protective Order with Incorporated Suggestions in Support (ECF No. 27) is granted in part and

denied in part. Defendant’s subpoena to Don Leonard is quashed.

       IT IS SO ORDERED.

       Dated March 13, 2019, at Topeka, Kansas.




                                                              s/ K. Gary Sebelius
                                                              K. Gary Sebelius
                                                              U.S. Magistrate Judge




                                                 11
